DETAILED ACTION

Response to Amendment
Applicant's amendment filed 06/18/2021 has been entered.  Currently, claims 1-3, 5-9 and 13-17 are pending and claims 4, 10-12 and 18-20 are cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Mehrle on 08/12/2021.
The application has been amended as follows: 

	In claim 6 on lines 2-3, please delete “that include a wax content”

	In claim 9 on line 1, please change the phrase “further includes” to “includes further”

In claims 15 and 16 on line 2 of each claim, please change the phrase “direct thermal receptive coating” to “direct thermal print coating”




Allowable Subject Matter
Claims 1-3, 5-9, and 13-17 are allowed.


The following is an examiner’s statement of reasons for allowance:
The previously applied prior art does not teach or suggest a label combination comprising label substrate having three independent labels including a first label having a pull tab, a liner substrate corresponding to the first label, and wherein “areas corresponding to the pull tab in the label substrate and the liner substrate are perforated through both the label substrate and the liner substrate” in combination with the rest of the limitations claimed.  There would have been no rationale, save improper hindsight, to have modified the previously applied references to have made perforations through both the pull tab in the label substrate and the liner substrate in the area corresponding to the pull tab in combination with the rest of the limitations claimed.  The portions of the specification that support these limitations [0031] show that these perforations are drawn to a “perforated tab”. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467.  The examiner can normally be reached on M-F 9:30-6pm (variable one work-at-home day).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/Gerard Higgins/Primary Examiner, Art Unit 1796